915 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis HARRISON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-2051.
United States Court of Appeals, Fourth Circuit.
Submitted July 20, 1990.Decided Oct. 16, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Eugene A. Gordon, Senior District Judge.  (CA-88-1226-S-C)
Dennis Harrison, appellant pro se.
Gary R. Allen, Gilbert Steven Rothenberg, Janet A. Bradley, United States Department of Justice, Washington, D.C., for appellee.
M.D.N.C.
AFFIRMED.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Dennis Harrison appeals the district court's order granting summary judgment to the United States in his action brought pursuant to 26 U.S.C. Sec. 7431.  Upon review of the record and the district court's opinion, we find this appeal to be without merit.  Accordingly, we affirm on the reasoning of the district court.  Harrison v. United States, CA-88-1226-S-C (M.D.N.C. Jan. 26, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.